The charge against this appellant was violating the prohibition laws of the state. The prosecution originated in the county court, and from a judgment of conviction in said court he appealed to the circuit court of Marion county. He was there tried by a jury upon a complaint filed by the solicitor, was again convicted, the jury assessed a fine of $50, and the court added 6 months' hard labor for the county. From the judgment of conviction in the circuit court, this appeal was taken.
No special charges were requested, nor was there a motion for a new trial. The appeal here is rested upon several rulings of the court upon the admission of the evidence; also upon exceptions to the oral charge of the court. *Page 483 
The exceptions to the court's oral charge are without merit. The charge as a whole was fair to defendant, and ably stated every phase of law governing the issues involved upon the trial of this case. The measure and burden of proof were properly stated.
The principal insistence of error here urged is the rulings of the court upon the testimony relating to the general character of defendant, who testified as a witness in his own behalf. The law is that, when a defendant testifies as a witness, he is subject to impeachment as is any other witness. Wilson v. State, 20 Ala. App. 137, 101 So. 417. And as here evidence of general bad character is admissible to impeach, and this inquiry need not be limited to the question of truth and veracity: it may be extended to that, but is not limited. Byers v. State, 105 Ala. 31, 16 So. 716. In other words, evidence of bad general character, as a generic proposition, may be adduced to impeach a witness. It is not confined to character for truth and veracity. Wilson v. State, supra. Such inquiry relates to the character of the witness sought to be impeached, prior and up to the time of the trial in which such testimony is given. The several exceptions reserved in this connection cannot be sustained, as the rulings of the court complained of in this connection were in accord with what has been here said.
The remaining insistence is also without merit. As stated by counsel for appellant, however, it was highly improper for the solicitor, on the cross-examination of Judge W. H. Cantrell, the judge who tried this defendant on the same charge in the county court, to ask the witness if, on said trial, was not it a fact that he had convicted this defendant in his court. This question was improper and unfair, and had no place upon the trial in the circuit court, to which the case was carried by appeal, and under the law was to be there tried de novo. The court took this view of the question and promptly sustained the objection interposed by defendant. Having ruled with the defendant, he cannot here complain of such ruling.
No other ruling of the court was invoked in this connection. No motion was made to withdraw the case from the jury and declare a mistrial and continue same. In other words, the only ruling here invoked was favorable to appellant. This being true, it is elementary the court cannot be put in error in this connection.
The evidence in this case was in sharp conflict, and therefore presented a question for the determination of the jury. In the trial of this case, and upon the record, no reversible error appears. The judgment of conviction appealed from will stand affirmed.
Affirmed.